Citation Nr: 0639991	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the recoupment of Special Separation Benefit pay by 
withholding VA disability compensation in the amount of 
$41,472.00 was proper.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from June 1979 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In November 2006, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  At separation from active military service, the veteran 
received a Special Separation Benefit (SSB) payment in the 
amount of $41,472.00, pursuant to 10 U.S.C.A. § 1174a.

2.  In November 2003, the veteran was notified of a 
compensation award and was advised that her separation pay, 
in the amount of $41,472.00, would be recouped through the 
withholding of VA compensation until the separation amount 
was paid back.  


CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $41,472.00 is 
proper.  10 U.S.C.A. §§ 1174(h), 1174a(g) (West 2000 & Supp. 
2006); 38 C.F.R. § 3.700(a)(5)(i) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive in this case.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); VAOPGCPREC 5-04, 69 Fed. Reg. 
59989 (2004).  Therefore, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.

The veteran's DD Form 214 indicates that she was separated 
from service under the enlisted voluntary early transition 
program, and that she received separation pay in the gross 
amount of $41,472.00.  See also VA Form 21-8947, dated in 
March 1993 (noting a balance for recoupment of separation pay 
of $41, 472.00).  

In a rating decision, dated in March 1993, the RO granted 
service connection for a number of disabilities, all of 
which, except for the veteran's bilateral pes planus with 
right foot bunion and Achilles tendonitis rated at 10 
percent, were evaluated as 0 percent disabling 
(noncompensable).  In that rating decision, the veteran's 
combined rating was 10 percent.  In the notification letter 
the veteran was told that her separation pay would be 
recouped.

Thereafter, in relevant part, in a rating decision dated in 
November 2003, the RO granted service connection for multiple 
sclerosis with optic neuritis, evaluated as 100 percent 
disabling, with an effective date of March 23, 2000 for 
service connection (and the 100 percent rating).  In that 
decision, the RO also granted service connection for a number 
of other disabilities, several of which were determined to be 
secondary to multiple sclerosis.  

In its notification letter of its November 2003 rating 
decision, dated in December 2003, the RO informed the veteran 
that her separation pay would be recouped by withholding her 
VA disability compensation in the amount of $41,472.00.  The 
veteran appealed that determination.

During the pendency of this appeal, the veteran has argued: 
1) that 38 C.F.R. § 3.700(a)(3) only allows recoupment for 
disabilities for which severance pay was made, and that the 
veteran did not receive severance pay for any disabilities; 
2) recoupment of the veteran's separation pay was in error 
because 38 C.F.R. § 3.700(a)(5)(1) only allows for recoupment 
of separation pay for disabilities incurred during service 
prior to the date of separation, and that in this case, the 
rating decision that resulted in recoupment of the amount in 
issue, in November 2003, granted service connection for 
multiple sclerosis under the presumptive provisions of 
38 C.F.R. § 3.307, 3.309, and not on a direct basis, see 
38 C.F.R. § 3.303; and 3) 10 U.S.C.A. § 1174 applies only to 
involuntary discharge, and 10 U.S.C.A. § 1174a (which applies 
to voluntary discharge) does not allow recoupment of 
separation pay.  See veteran's notice of disagreement, 
received in December 2003.  Finally, the veteran further 
argues that the recoupment was unfair because if she had not 
elected to participate in the early separation program, she 
could have stayed in the service until she retired.  

According to 38 U.S.C.A. § 5304(a)(1), except to the extent 
that retirement pay is waived under other provisions of law, 
not more than one award of pension, compensation, emergency 
officers', regular, or reserve retirement pay, or initial 
award of naval pension granted after July 13, 1943, shall be 
made concurrently to any person based on such person's own 
service or concurrently to any person based on the service of 
any other person.  This statute effectively prohibits 
duplication of federal benefits for active military service, 
that is, a veteran cannot concurrently receive military pay 
and VA compensation.

The Board initially notes that Congress requires the 
recoupment of the veteran's Special Separation Benefit (SSB) 
payment from her VA disability compensation.  Military 
members are authorized to receive a SSB payment under the 
authority of 10 U.S.C.A. § 1174a (West 2002).  Under 10 
U.S.C.A. § 1174(h)(2), a member who has received separation 
pay under that section, or severance pay or readjustment pay 
under any other provision of law, based on service in the 
armed forces shall not be deprived, by reason of receipt of 
such separation pay, severance pay, or readjustment pay, of 
any disability compensation to which he is entitled under the 
law administered by VA.  However, there shall be deducted 
from that disability compensation an amount equal to the 
total amount of separation pay, severance pay, and 
readjustment pay received.  This statute is implemented by 
regulation in 38 C.F.R. § 3.700(a)(5)(i) (2006).

The VA General Counsel has held that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  See VAOPGCPREC 14-92, 57 Fed. Reg. 49746 
(1992); see also VAOGCPREC 12-96 (VA required to recoup from 
a veteran's VA disability compensation the amount of non-
disability severance pay.)

While the Board is sympathetic to the veteran's position, the 
Board is bound by the law, and this decision is dictated by 
the relevant statutes and regulations.  38 U.S.C.A. § 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The requirements, by statute, General Counsel opinion and 
regulation, are clear that the veteran cannot receive both VA 
disability compensation and her SSB payment.  The Board 
finds, therefore, as a matter of law that an amount equal to 
the total amount of separation pay received by the veteran is 
subject to recoupment from her VA disability compensation 
benefits.  In reaching this decision, the Board has 
considered the veteran's arguments.  However, 38 C.F.R. 
§ 3.700(a)(3) pertains only to veteran's who receive 
disability severance pay, and it therefore does not apply to 
this veteran.  In addition, there is nothing in the 
applicable law, to include 10 U.S.C.A. § 1174a, and, 
38 C.F.R. § 3.700 (a)(5), which exempts the veteran's 
severance pay from recoupment.  Under 10 U.S.C.A. 
§ 1174(h)(2), SSB payments made under the authority of 10 
U.S.C.A. § 1174a are subject to recoupment.  To the extent 
that the veteran argues that the withholding is unfair, the 
Court has held that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  Accordingly, the claim must be denied.   


ORDER

The recoupment of Special Separation Benefit pay by 
withholding VA compensation benefits in the amount of 
$41,472.00 was proper; the appeal is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


